Name: Commission Regulation (EC) No 1882/2001 of 26 September 2001 on the issuing of system B export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1882Commission Regulation (EC) No 1882/2001 of 26 September 2001 on the issuing of system B export licences for fruit and vegetables Official Journal L 258 , 27/09/2001 P. 0018 - 0019Commission Regulation (EC) No 1882/2001of 26 September 2001on the issuing of system B export licences for fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), as last amended by Regulation (EC) No 298/2000(2), and in particular Article 5(6) thereof,Whereas:(1) Commission Regulation (EC) No 1185/2001(3) fixed the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid.(2) In the light of information now available to the Commission, the indicative quantities have been exceeded in the case of oranges, lemons, table grapes, apples and peaches.(3) Those overruns are without prejudice to compliance with the limits resulting from the agreements concluded in accordance with Article 300 of the Treaty. The rate of refund for all products covered by licences applied for under system B from 1 July to 16 September 2001 should be the indicative rate,HAS ADOPTED THIS REGULATION:Article 1The percentages for the issuing of system B export licences, as referred to in Article 5 of Regulation (EC) No 2190/96, and applied for between 1 July and 16 September 2001, by which the quantities applied for and the rates of refund applicable must be multiplied, are as fixed in the Annex hereto.The above subparagraph does not apply to licences applied for in connection with food-aid operations as provided for in Article 10(4) of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations.Article 2This Regulation shall enter into force on 27 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 292, 15.11.1996, p. 12.(2) OJ L 34, 9.2.2000, p. 16.(3) OJ L 161, 16.6.2001, p. 26.ANNEXto Commission Regulation of 26 September 2001 on the issuing of system B export licences for fruit and vegetablesPercentages for the issuing of licences and rates of refund applicable to system B licences applied for between 1 July and 16 September 2001>TABLE>